Citation Nr: 1535589	
Decision Date: 08/19/15    Archive Date: 08/31/15

DOCKET NO.  11-04 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial increased disability rating for a traumatic brain injury (TBI), to include all separately diagnosed disabilities associated with the TBI, currently rated at 30 percent from December 4, 2014.

2.  Entitlement to service connection for depression secondary to cognitive impairment associated with traumatic brain injury with post-concussion cephalgia associated with dementia due to other general medical conditions (previously rated as cognitive impairment).

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	J. Michael Woods, Esq.


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1958 to January 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2009 and February 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In July 2013, the Board remanded the claim of entitlement to an initial disability rating in excess of 30 percent for a traumatic brain injury (TBI) with post-concussion cephalgia with a scar status post-tracheotomy for further evidentiary development.  The Board noted in its remand that, while a February 2011 rating decision of the RO had granted service connection for cognitive impairment as secondary to the service-connected disability of traumatic brain injury with post-concussion cephalgia with a scar, status post-tracheotomy, the Veteran's cognitive impairment is, in fact, a manifestation of his already service-connected TBI.  Cognitive impairment, the Board reasoned, "is encompassed within the increased-rating claim for TBI on appeal, and is not a separate, appealable issue."  Upon remand, the RO reclassified the disability of "cognitive impairment" as "dementia" and increased the evaluation from 10 percent to 30 percent, effective September 19, 2013.  See May 2015 rating decision; May 2015 SSOC.

In initially rating the Veteran's TBI claim, the RO characterized the Veteran's migraine headaches (cephalgia) and dizziness as included within his TBI disability.  As explained below, however, the Board has determined, upon a full review of the record, to separately rate the residuals of the Veteran's TBI that have a distinct diagnosis.

This approach is consistent with 38 C.F.R. § 4.12a, Diagnostic Code 8045, which requires that any residual having a distinct diagnosis that may be evaluated under another diagnostic code must be separately evaluated under that diagnostic code.  This analytic framework also avoids "pyramiding," or the evaluation of the same disability under various diagnoses.  See 38 C.F.R. § 4.14 (2015).  It is also necessary in order for the Veteran to be afforded the maximum disability compensation.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (stating that, in a claim for an increased rating, the claimant will generally be presumed to be seeking the maximum available benefit allowed by law or regulation).

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.  This appeal was processed using the Veterans Benefits Management System (VBMS).  Any future consideration of the Veteran's case should take into consideration the existence of this electronic record.

An April 2013 rating decision of the RO denied service connection for depression secondary to cognitive impairment associated with traumatic brain injury with post-concussion cephalgia.  By a filing of March 2014, the Veteran expressed disagreement with that disability rating.  A statement of the case (SOC) pertaining to the issue has yet to be issued by the RO.  When a notice of disagreement (NOD) is filed but an SOC has not been issued, the Board must remand the claim to the agency of original jurisdiction so that an SOC may be issued.  See Manlincon v. West, 12 Vet. App. 238 (1999).

The issues of bilateral hearing loss and tinnitus have been raised by the record in a medical record of June 26, 2009, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of TDIU and depression secondary to cognitive impairment associated with traumatic brain injury with post-concussion cephalgia are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran has been diagnosed with traumatic brain injury (TBI); as well as dementia, migraine headaches, vertigo, and scars, associated with TBI.

2.  From December 4, 2008, the Veteran's TBI has been manifested by Level 1 impairment of cognitive function; his TBI has not resulted in Level 2 or greater impairment in any of the 10 facets of cognitive impairment and other residuals of TBI that are to be rated under 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2015).

3.  From December 4, 2008, the Veteran's dementia has been manifested by memory impairment, anxiety, irritability, low frustration tolerance, and disturbance in executive functioning; it has not been manifested by occupational and social impairment with reduced reliability and productivity, nor by other symptoms on a par with that level of severity.

4.  From December 4, 2008, the Veteran's migraine headaches have been manifested by attacks averaging one in two months over the last several months.  

5.  From December 4, 2008, the Veteran's vertigo has been manifested by occasional dizziness.  

6.  From December 4, 2008, the Veteran's chest and neck scars have not been manifested by characteristics of disfigurement.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for service-connected TBI from December 4, 2008 are not met.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107(b) (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7; 4.124a, Diagnostic Code 8045 (2015).

2.  The criteria for a rating of 30 percent, and no higher, for dementia from December 4, 2008 are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).

3.  The criteria for a rating of 30 percent, and no higher, for migraine headaches from December 4, 2008 are met.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2015)

4.  The criteria for a rating of 10 percent, and no higher, for vertigo from December 4, 2008 are met.  See 38 C.F.R. § 4.87, DC 6204 (2015).

5.  The criteria for a compensable rating for scars from December 4, 2008 are not met.  See 38 C.F.R. § 4.118, Diagnostic Code 7800 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's seeks higher initial ratings for his service-connected traumatic brain injury and all associated residuals, including dementia.  The Board will first discuss certain preliminary matters.  The issue on appeal will then be analyzed and a decision rendered.

Stegall concerns

By a remand order of July 2013, the Board ordered the agency of original jurisdiction (AOJ) to obtain all relevant, up-to-date VA treatment records not already of record and to schedule the Veteran for a VA medical examination for an evaluation of the severity of his service-connected TBI, including all manifestations and residuals.  Thereafter the RO was to readjudicate the issues on appeal and to issue an SSOC if the claims remained denied.

The Board errs as a matter of law if it fails to ensure compliance with its remand order.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  A review of the Veteran's virtual claims folder reflects that this development has occurred and that the Board's remand instructions have been substantially complied with.  With the requested development having been completed, the case is again before the Board for appellate consideration.

Veteran's Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  A letter of January 2009 satisfied the duty-to-notify provisions and informed the Veteran of regulations relating to the establishment of an effective date and of the disability rating.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The relevant evidence of record includes service treatment records, VA and VA-contracted treatment records, and statements of the Veteran.  The Veteran underwent VA medical examinations in December 2014, September 2013, August 2013, July 2009, and June 2009.  The examiners made an in-person examination of the Veteran, reviewed his claims folder, and made all clinical findings necessary for application of the relevant rating criteria.  The VA examinations are adequate for adjudication purposes.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

There is no indication in the record of additional, relevant evidence that is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Because nothing indicates that any failure by VA to provide additional notice or assistance would reasonably affect the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

The Board further observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2015).  The Veteran has been given the opportunity to present evidence and argument in support of his claim.  He is represented by an attorney.  The Veteran's VA Form 9 filed in February 2011 requested a Board hearing, but the request was later withdrawn.  See September 2011 filing of Veteran.

Rating principles, generally

Disability evaluations are determined by comparing the claimant's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  See 38 C.F.R. § 4.7 (2015).

In the application of the rating schedule, it is not expected that all disabilities will show all the criteria specified in the rating schedule.  In all instances, however, the findings should be sufficiently characteristic to identify the disease and the disability resulting from it, and the rating should be coordinated with the impairment of function.  See 38 C.F.R. § 4.21 (2015).  The Board will consider not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  "Pyramiding," or the evaluation of the same manifestation under different diagnoses, is to be avoided.  See 38 C.F.R.§ 4.14 (2015).

The claimant's entire history is reviewed when evaluating a disability.  See 38 C.F.R. § 4.1 (2015); see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where, as in the present case, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings can be assigned for separate periods of time based on facts found.  Such "staged" ratings reflect the changing level of severity of a disability. See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).

When there is a proximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after the hyphen.  See 38 C.F.R. § 4.27 (2015).

In assessing a claim, the Board must consider the lay assertions of record made by the claimant.  A layperson is competent to describe symptoms he or she may observe or sense.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  These would include, for example, the report of symptoms such as headache pain, fatigue, and insomnia. See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).


Entitlement to an initial higher disability rating assigned
 for service-connected traumatic brain injury

Rating criteria

Diagnostic Code 8045 provides for the evaluation of three main areas of dysfunction that may result from traumatic brain injury and have profound effects on functioning: cognitive (which is common in varying degrees after a traumatic brain injury), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2015).

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal-setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem-solving, judgment, decision-making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Cognitive impairment is to be evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Id.

Subjective symptoms may be the only residual of a traumatic brain injury or may be associated with cognitive impairment or other areas of dysfunction.  Subjective symptoms that are residuals of a traumatic brain injury, whether or not they are part of cognitive impairment, are to be evaluated under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, any residual with a distinct diagnosis that may be evaluated under another diagnostic code (such as migraine headache or Meniere's disease) must be separately evaluated, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.  Id.

Emotional/behavioral dysfunction must be evaluated under § 4.130 (Schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, emotional/behavioral symptoms are evaluated under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Id.

Physical (including neurological) dysfunction is evaluated based on the following list under an appropriate diagnostic code: motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.  Id.

The preceding list of types of physical dysfunction does not encompass all possible residuals of a traumatic brain injury.  For residuals not listed here that are reported on an examination, evaluation should take place under the most appropriate diagnostic code.  Each condition must be evaluated separately, as long as the same signs and symptoms are not used to support more than one evaluation, and the evaluations for each separately rated condition should be combined under § 4.25.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.  Id.

The need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc. must be considered.  Id.

The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of a traumatic brain injury related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level (the highest level of impairment) which is labeled "total."  Not every facet has every level of severity.  The consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  A 100-percent evaluation must be assigned if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," the overall percentage evaluation is assigned based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, a 70 percent evaluation should be assigned if 3 is the highest level of evaluation for any facet.  Id.

There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, more than one evaluation should not be assigned based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, a single evaluation is to be assigned under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  If, however, the manifestations are clearly separable, a separate evaluation should be assigned for each condition.  Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.  Id.
 
"Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045, Note (3) (2015).

The terms "mild," "moderate," and "severe" traumatic brain injury, which may appear in medical records, refer to a classification of traumatic brain injury made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under Diagnostic Code 8045.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045, Note (4) (2015).

A claimant whose residuals of a traumatic brain injury are rated under a version of § 4.124a, Diagnostic Code 8045, in effect before October 23, 2008, may request review under Diagnostic Code 8045, irrespective of whether his or her disability has worsened since the last review.  VA will review that claimant's disability rating to determine whether the claimant may be entitled to a higher disability rating under Diagnostic Code 8045.  A request for review pursuant to this note will be treated as a claim for an increased rating for purposes of determining the effective date of an increased rating awarded as a result of such review; however, in no case will the award be effective before October 23, 2008.  For purposes of determining the effective date of an increased rating awarded as a result of such review, VA will apply 38 C.F.R. § 3.114, if applicable.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045, Note (5) (2015).

Analysis

The Veteran suffered a head injury in a motor vehicle accident during service in 1959.  See service treatment record of April 1960.  He filed a VA disability compensation claim for "head injury."  See Veteran's claim of December 2008.  Service connection has been granted.  See rating decisions of July 2009 and February 2011.  The Veteran seeks a higher initial disability rating for his service-connected traumatic brain injury.  He states that "medical records from the Air Force will explain my head injuries.  See Veteran's statement of January 2009.

The three main areas of dysfunction that may result from traumatic brain injury are cognitive, emotional/behavioral, and physical.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2015).  DC 8045 requires that any residual of TBI having a distinct diagnosis that may be evaluated under another diagnostic code must be separately evaluated under that diagnostic code.  Accordingly, the Board has separately rated the Veteran's distinctly diagnosed conditions of dementia, migraines, vertigo, and scars.  This analytic approach is required both by DC 8045 and by the anti-pyramiding provision of 38 C.F.R. § 4.14 (2015).

A consequence of rating distinctly diagnosed disabilities in this way is that the Veteran's "subjective symptoms" of dizziness and migraine headaches, which might otherwise be considered as aspects of his TBI cognitive impairment under § 8045, must be evaluated as symptoms of the distinct diagnoses of vertigo and migraine headaches, respectively.  Similarly, the Veteran's symptoms of memory loss and impairment of executive functions cannot be evaluated as aspects of cognitive impairment under § 8045, but in this case are to be evaluated as symptoms of the distinct diagnosis of dementia.

Under this approach, as will be explained in detail below, the Veteran qualifies for a 10 percent rating for TBI alone, as opposed to the 30 percent rating that had been awarded by the RO for the Veteran's TBI, to include the associated conditions of headaches (cephalgia), dizziness, and scars.  The Board's recharacterization of the Veteran's disabilities does not, however, reduce the overall disability benefit payment for which the Veteran qualifies.  In fact, the Veteran is better served by the manner in which the Board has characterized and rated the Veteran's disabilities in today's order.

As noted, the three main areas of dysfunction that may result from traumatic brain injury are cognitive, emotional/behavioral, and physical.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2015).

1.  Cognitive impairment

Cognitive impairment is to be evaluated under the table "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified," which is made up of ten facets of TBI related to cognitive impairment and subjective symptoms.  Id.

Giving the Veteran the benefit of the doubt as to each issue, the Board finds the Veteran to have the following levels of severity for his rated facets of cognitive impairment and other residuals of TBI not otherwise classified: judgment (0); social interaction (0); orientation (0); motor activity (with intact motor and sensory system) (0); visual spatial orientation (1); communication (0); and consciousness (0).  The criteria of "memory, attention, concentration, and executive functions," subjective symptoms, and neurobehavioral effects are to be separately rated under the appropriate rating code.  Accordingly, the overall percentage evaluation for cognitive impairment is 1 (or 10 percent), because 1 is the highest level of any rated facet, and only one disability evaluation is assigned for all the applicable facets.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045, Note (5) (2015).

Memory, attention, concentration, executive functions

The Veteran has been diagnosed with dementia that "is a result of the TBI with symptoms of memory impairment and disturbance in executive functioning."  See September 2013 report of VA medical examination.  Because the Veteran has a distinct diagnosis of the mental disease of dementia characterized by an impairment of memory and executive functions, these manifestations will be evaluated below 


under § 4.130 (Schedule of ratings-mental disorders).  See 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2015).  

Judgment

The Veteran's "judgment is normal."  See July 2009 report by Dr. C.Q; August 2013 report of VA medical examination.  He makes "appropriate decisions" (as evidenced, for example, by managing his own bank account,) and exercises "good judgment."  See June 2009 psychiatric examination of Dr. D. O.  He responded appropriately when asked "about the proper thing to do when he is running late for an appointment."  See July 2009 report by Dr. C.Q.

Social interaction

The social interaction of the Veteran is "routinely appropriate" and within normal limits.  See July 2009 report by Dr. C.Q; June 2009 psychiatric examination of Dr. D. O.  There have been no major changes in the Veteran's social functioning since he developed his mental condition.  See June 2009 psychiatric examination of Dr. D. O.  The Veteran reports that he has been working for the past nine years "as a house father for AA" and that his relationship with his supervisor and co-workers is "good."  Id.

Orientation

The Veteran's orientation is within normal limits.  See June 2009 psychiatric examination of Dr. D. O; See July 2009 report by Dr. C.Q; August 2013 report of VA medical examination.   He is always oriented to person, time, place, and situation.  See June 2009 psychiatric examination of Dr. D. O; July 2009 report by Dr. C.Q.; June 2009 report of Dr. W. S. M.



Motor activity

The Veteran's motor activity is normal.  See June 2009 psychiatric examination of Dr. D. O.; July 2009 report by Dr. C.Q.; August 2013 report of VA medical examination.

Visual spatial orientation

The Veteran's visual spatial orientation has been found to be within normal limits.  See June 2009 psychiatric examination of Dr. D. O; See July 2009 report by Dr. C.Q.  The August 2013 medical examiner determined, however, that visual spatial orientation was "mildly impaired."  This finding was based on the Veteran's "occasionally getting lost in unfamiliar surroundings" and "difficulty reading maps or following directions."  It was noted that the Veteran is able to use assistive devices such as GPS (global positioning system).  The Veteran states that he does not have a sense of direction and gets lost easily.  See August 2013 report of VA medical examination.

Subjective symptoms

The Veteran's report of "low frustration tolerance at times" was characterized by the June 2009 examiner as a "subjective symptom" that does "not interfere with work instrumental activities of daily living or work, family, or other close relationships."  See June 2009 psychiatric examination of Dr. D. O.  Other noted subjective symptoms are the Veteran's "feeling dizzy at times when walking" and "getting headaches, approximately once per week."   See July 2009 report by Dr. C.Q.  These were also considered to not interfere with work, instrumental activities of daily living, family, or other close relationships.  Id.  The same was found to be the case for the Veteran's "mild or occasional headaches" and "mild anxiety."  See August 2013 medical examiner. 

Here the Board reiterates that residuals listed in an examination report are to be evaluated under the most appropriate diagnostic code.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2015).  The Veteran has a distinct diagnosis of vertigo.  See August 2013 report of VA medical examination.  Therefore, the Veteran's dizziness will be evaluated under the diagnosis code relating to that residual of TBI.  See 38 C.F.R. § 4.87, DC 6204 (2015).

A medical examiner has also listed "migraine headache" as a subjective symptom of the Veteran's TBI.  Id.  The Veteran's migraine headaches will be rated, however, under the diagnostic code for migraines, DC 8100, because the Veteran has been given the distinct diagnosis of migraine headaches.  See June 2009 report of VA medical examination; June 2009 report of Dr. W.S.M.; August 2013 report of VA medical examination.  Any residual with a distinct diagnosis that may be evaluated under another diagnostic code (such as migraine headache or Meniere's disease) must be separately evaluated, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2015).

Neurobehavioral effects

In 2009, the Veteran was found to have no neurobehavioral effects.  See June 2009 psychiatric examination of Dr. D. O.  Another evaluation during the same time period, however, noted the neurobehavioral effects to be "mild headaches and dizziness when walking."  See July 2009 report by Dr. C.Q.   These effects "do not interfere with workplace interaction or social interaction."  Id.  Another neurobehavioral effects noted upon examination is "irritability, feels guilty for no reason, lack of energy."  See August 2013 report of VA medical examination.  Because the Veteran has a distinct diagnosis of migraines, his migraine headaches will be evaluated under the diagnostic code for migraines.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2015).  The Veteran also has a distinct diagnosis of vertigo.  See August 2013 report of VA medical examination.  Therefore, the Veteran's dizziness will be evaluated under the diagnosis code relating to that residual of TBI.  See 38 C.F.R. § 4.87, DC 6204 (2015).



Communication

The Veteran reports difficulty "in finding the right words to say and with processing sounds or forming words."  See June 2009 report of Dr. W. S. M.  In one evaluation, he was found to speak "with difficulty" and to "occasionally pause and stop in the middle of a sentence in order to gather his thoughts."  Id.  Generally, however, the Veteran's speech and communication have been determined to be within normal limits upon evaluation.   See June 2009 psychiatric examination of Dr. D. O.; August 2013 report of VA medical examination ("normal and fluent").  He "is able to communicate by spoken and written language (expressive communication), and to comprehend spoken and written language; he communicates in an appropriate manner."  See July 2009 report by Dr. C.Q.

Consciousness

The Veteran's state of consciousness is "normal."  See June 2009 psychiatric examination of Dr. D. O.; August 2013 report of VA medical examination.  The Veteran is conscious and alert.  See July 2009 report by Dr. C.Q. 

2.  Emotional/behavioral dysfunction

In its July 2013 remand order, the Board noted that, while a February 2011 rating decision of the RO had granted service connection for cognitive impairment as secondary to the service-connected disability of traumatic brain injury with post-concussion cephalgia with a scar, status post-tracheotomy, the Veteran's cognitive impairment is, in fact, a manifestation of his already service-connected TBI.  Cognitive impairment, the Board reasoned, "is encompassed within the increased-rating claim for TBI on appeal, and is not a separate, appealable issue."  Upon remand, the RO reclassified the disability of "cognitive impairment" as "dementia" and increased the evaluation from 10 percent to 30 percent, effective September 19, 2013.  See May 2015 rating decision; May 2015 SSOC.

The Veteran has been diagnosed with dementia that is "is a result of the TBI with symptoms of memory impairment and disturbance in executive functioning."  See September 2013 report of VA medical examination.  The dementia "meets the DSM IV-TR criteria for Dementia Due to Other General Medical Conditions (TBI)."  Id.  Because the Veteran has been diagnosed with the mental disease of dementia, his emotional/behavioral dysfunction will be evaluated below under § 4.130 (Schedule of Ratings -- Mental Disorders).  See 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2015).

3.  Physical (including neurological) dysfunction

Because physical dysfunction associated with TBI is to be evaluated under the appropriate diagnostic code, the Veteran's physical residuals of migraine headaches and scars of the chest and neck will be evaluated below, pursuant to the relevant diagnostic code.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2015).

The Board notes the requirement that a possible need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc. be considered.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2015).  In light of the fact that the Veteran lives alone and cares for himself independently, a need for special monthly compensation for aid and attendance has not been established.  See June 2009 psychiatric examination by Dr. D. O.

Entitlement to an initial higher rating for dementia

Rating criteria

Dementia is evaluated under the General Rating Formula for Mental Illnesses.  See 38 C.F.R. § 4.130, Diagnostic Code (DC) 9304 (2015).  Under the General Rating Formula, a 30 percent rating contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is warranted if there is total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The "such symptoms as" language of the diagnostic codes for mental disorders in 38 C.F.R. § 4.130 means "for example" and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  See Mauerhan v. Principi, 16 Vet. App.436, 442 (2002).  The list of examples provides guidance as to the severity of symptoms contemplated for each rating.  While each of the examples need not be proven in any one case, the particular symptoms must be analyzed in light of the given examples.  Put another way, the severity represented by those examples may not be ignored.

The Board acknowledges that VA, effective August 4, 2014, amended the portion of the Rating Schedule dealing with mental disorders so as to replace outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  VA directed that the changes be applied only to applications for benefits received by VA or pending before the agency of original jurisdiction (AOJ) on or after August 4, 2014, but not to claims certified to, or pending before, the Board, the CAVC, or the United States Court of Appeals for the Federal Circuit.  The recent regulatory update to incorporate the current DSM into the regulations did not change the disability evaluation criteria in 38 C.F.R. § 4.130, the Schedule for Ratings for Mental Disorders.  See 79 Fed. Reg. 149, 45094 (August 4, 2014).

Under the DSM-IV, the Global Assessment of Functioning (GAF) scores reflected the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.

Analysis

The Veteran has been diagnosed with dementia found to be "a result of the TBI with symptoms of memory impairment and disturbance in executive functioning."  See September 2013 report of VA medical examination.  It "meets the DSM IV-TR criteria for Dementia Due to Other General Medical Conditions (TBI)."  Id.

In general, the assignment of a particular diagnostic code is dependent on the facts of the case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  In reviewing a claim for a higher rating, VA must consider which diagnostic code or codes are most appropriate for application in the claimant's case and provide an explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995). 

This case requires the Board to determine whether to evaluate the Veteran's memory and executive functions impairment as an aspect of his diagnosed TBI or of his diagnosed dementia.  When the manifestations of two or more conditions cannot be clearly separated, the Board is to assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2015).  In this case, the Veteran's emotional/behaviorial dysfunction appears capable of a better assessment under the criteria of § 4.130 (Schedule of ratings-mental disorders).

Furthermore, evaluating the symptoms of memory loss and impairment of executive functions as aspects of both the Veteran's TBI disability and his distinctly diagnosed dementia would amount to prohibited pyramiding.  See 38 C.F.R. § 4.14 (2015); see also Esteban v. Brown, 6 Vet App 259, 261 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  Separate ratings may not be assigned for the single manifestation of several separately diagnosed disorders.  See Amberman v. Shinseki, 570 F.3d 1377, 1380-81 (Fed. Cir. 2009).

As explained in more detail below, the preponderance of the evidence suggests that the Veteran's dementia symptoms correspond to no greater than a 30 percent evaluation.  That is, the evidence shows an occupational and social impairment characterized by an occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).  See 38 C.F.R. § 4.130, Diagnostic Code (DC) 9304 (2015).
The relevant evidence of record indicates that the Veteran has difficulties of memory, attention, concentration, and executive functions which are, overall, "mild in nature and are without objective evidence on testing."  See July 2009 medical evaluation report of Dr. C.Q; June 2009 report of Dr. W.S.M .; August 2013 report of VA medical examination.

The Veteran reports that "he tends to forget what he is going into a room for as well as misplacing items around the house."  See July 2009 medical evaluation report of Dr. C.Q.  The Veteran "was able to count backward from 100 using three's with good results," was able to spell word 'world' forward and backward."  Id.  The Veteran states that he must repeat words several times for retention and that he has difficulty "remembering previous learned words such as 'Hail Mary Prayer.'" See August 2013 report of VA medical examination.  He "has to write down a lot of things."  Id.

The Veteran "lives alone, prepares his own meals and manages his medications."  See June 2009 psychiatric examination by Dr. D. O.  He reports becoming "confused" when "overwhelmed."  At times he feels "panicky;" he "just panics sometimes and doesn't think in logical terms."  Id

The July 2009 medical examiner found: "[The Veteran] sometimes has difficulty being spontaneous (he needs a few minutes to process changes) and being flexible in changing (if an appointment is a little late he melts down)."  Id.  In another evaluation during the same time period, however, the Veteran was found able to be "spontaneous" and to be "flexible with change."  See July 2009 evaluation report by Dr. C.Q.   He showed an ability "to change directions/activities when things are not working for him."  Id.

The Veteran reports experiencing confusion.  See June 2009 medical report of Dr. W. S. M.  He has problems with attention/concentration and understanding directions and sometimes needs to "reread stuff again more than twice."  Id.  The Veteran has stated that he has "slowness of thought and low frustration tolerance" that can occur "3-4 times a week with each occurrence lasting 30 min."  See June 2009 psychiatric examination by Dr. D. O. An examiner has found, however, that the Veteran's thought processes are appropriate, noting that "he is able [to] read and understand directions" and that "he does not have slowness of thought, nor does he appear confused."  Abstract thinking is normal, and memory is within normal limits.  Id.

The claimant is able to "satisfactorily set goals, to plan, to prioritize, to self-monitor, and to problem-solve."  For example, he serves as a coordinator of an Alcoholics Anonymous program, manages his activities of daily living such as bill payment, and lives independently.  The Veteran "processes information at an appropriate rate and content."  Id.  The Veteran also successfully planned and carried out his retirement.  See July 2009 report by Dr. C.Q.  He "sometimes has difficulty organizing (At times, his bedroom is messy. He gets a cleaning service to help him with cleaning) and problem solving (he is able to solve puzzles and likes to keep his mind active)."  Id.

The Veteran's appearance, hygiene, and behavior have been found to be appropriate.  See June 2009 psychiatric examination of Dr. D. O.  His "affect and mood" are normal, and he maintained "good eye contact during the exam" of June 2009.  Id.

The Veteran reports mood swings.  He states he has problems with anxiety, described as a "feeling that something bad will happen."  He also reports depression.  See June 2009 report of Dr. W. S. M.   He has described restlessness and being unable "to stay still unless I am tired."  See June 2009 report of Dr. W.S.M .  The Veteran's anxiety was found to be "mild."  See August 2013 report of VA medical examination.

The Veteran states that, since his TBI, he has experienced "personality conflicts" but has "learned not to complain and how to control his temper."  See September 2013 report of VA medical examination.  The Veteran states that he sometimes "irritable" and "loses his temper."  See June 2009 report of Dr. W.S.M .  The Veteran reports "some irritability when driving in traffic."  See July 2009 report by Dr. C.Q.  He has described symptoms of "low frustration tolerance at times."  See June 2009 psychiatric examination of Dr. D. O.  The medical examiner found that "these subjective symptoms do not interfere with work instrumental activities of daily living or work, family, or other close relationships" and that the Veteran is within normal limits.  Id.  The Veteran maintains "effective work/school and social relationships."  Id.  While performing his job as a "house father" at AA, for example, he has not lost any time from work."  Id.

The Veteran's reports as to sleep issues have been inconsistent.  The Veteran has reported sleep disturbance.  See June 2009 report of Dr. W.S.M  ("he has had trouble sleeping for 40 yrs, and this is described as 3-4 am wide awake cannot fall asleep").  Yet he has also denied having sleep trouble.  See June 2009 psychiatric examination by Dr. D. O; August 2013 report of VA medical examination (denied having problem sleeping "as long as he watches his TV programs").

The Veteran has not been hospitalized for psychiatric reasons" and "has not made any emergency room visits for his psychiatric problem(s)."  See June 2009 psychiatric examination by Dr. D. O.

The Veteran "is currently single but does have a significant other."  He states the "relationship is off and on."  He has no children.  He claims to have a "support network."  Id.  He further reports that he speaks with his mother monthly, as well as with his brother who serves as her primary caretaker.  He provides them with some financial assistance.  See September 2013 report of VA medical examination.  The Veteran states that, while his AA sponsor has relocated to Florida, he calls him whenever he chooses.  See September 2013 report of VA medical examination.  The Veteran states that, outside of the daily AA meetings that he has been attending for 27 years, he does not interact much with others.  He spends time watching television and takes a daily walk.  Id. 

There are no panic attacks, suspiciousness, delusions, hallucinations, obsessional rituals, suicidal ideation, or homicidal ideation.  See June 2009 psychiatric examination by Dr. D. O.; September 2013 report of VA medical examination.  The Veteran is capable of managing his financial affairs.  See September 2013 report of VA medical examination.

In September 2013, screens for depression and for dementia were negative.  See September 2013 VA treatment record.

The Board notes that the Veteran has also been diagnosed with "alcohol dependence, in full sustained remission."  See June 2009 psychiatric examination by Dr. D. O.  The examiner determined that "the substance abuse is a separate and distinct entity" and that the Veteran "started drinking independent of any psychiatric phenomena."  Id.  The Veteran asserts that he has not consumed alcohol in 27 years.  See September 2013 report of VA medical examination.

In June 2009, the Veteran's GAF score was 70.  See June 2009 psychiatric examination by Dr. D. O.  Under the DSM-IV, that score indicates some mild symptoms or some difficulty in social, occupational, or school functioning, but with generally good functioning and some meaningful interpersonal relationships.  No other GAF scores are of record.  Because the Veteran's claim for an increased rating for traumatic brain and residuals was first certified to the Board in September 2011 (before August 4, 2014), it is not essential that the diagnosis of his dementia conform to DSM-5.  See 38 C.F.R. § 4.125(a) (2015). 

Dementia is the only mental disorder with which the Veteran has been diagnosed.  See September 2013 report of VA medical examination.  The level of severity of the dementia has been determined to be "occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation."  Id.  Taking all the relevant evidence into account, the Board finds that the Veteran's dementia has been characterized by the occasional impairment that defines the level of severity for a 30 percent disability rating under the General Rating Formula for Mental Disorders.   See 38 C.F.R. § 4.130 (2015).

A 50 percent rating is not warranted, because the Veteran's dementia has not been mainly characterized by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

The RO granted the Veteran an initial disability rating of 10 percent from December 4, 2008, and of 30 percent from September 19, 2013, for dementia due to other general medical conditions (previously rated as cognitive impairment).  See rating decision of May 2015.  The evidence of record indicates, however, "no major changes in [the Veteran's] daily activities since he developed his mental condition.  See June 2009 psychiatric examination of Dr. D. O.  Nor have there been "significant psychosocial changes for the Veteran since the Veteran's last C&P examination for mental disorders [that] took place on July 22, 2009.  See September 2013 report of VA medical examination.

Because the competent evidence of record shows no significant shift in the level of severity of the Veteran psychiatric disorder, the Board finds no basis for applying staged ratings to the evaluation of the Veteran's psychiatric disorder.

Entitlement to service connection for migraine headaches

The disability of migraine headaches is rated according to 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2015).  A 10 percent rating is warranted for characteristic prostrating attacks averaging one in two months over the last several months.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2015).  A 30 percent rating is warranted for characteristic prostrating attacks occurring on average once a month over the last several months.  Id.  A 50 percent rating is warranted for very frequent, completely prostrating and prolonged attacks, productive of severe economic inadaptability.  Id.

The Veteran suffers from recurrent headaches resulting from his TBI.  See June 2009 report of VA medical examination; June 2009 report of Dr. W.S.M.; August 2013 report of VA medical examination.  The duration of the typical head pain is 

less than one day and affects the left side of the head.  See August 2013 report of VA medical examination.  "Mild, occasional" headaches have been noted.  See August 2013 report of VA medical examination; July 2009 report by Dr. C.Q ("The headaches are mild").  The Veteran reports that his headaches occur in the front part of head and cause nausea and dizziness.  When headaches occur, he is able to work but requires medication.  See June 2009 report of Dr. W. S. M.  At the time of a headache, he experiences dizziness and unstable walking.  The headaches "feel like ripping-type pain," and they usually last less than 10 minutes.  The Veteran states that "a cup of coffee usually helps him."  See August 2013 report of VA medical examination.

The Veteran has headaches approximately once per week.  See July 2009 report by Dr. C.Q.  He states that the weekly headaches last for six hours.  See June 2009 report of Dr. W. S. M.  The Veteran has also reported having had headaches "every now and then" since the TBI of 1959.  He gets these headaches "1-3 times a year to left temporal region but at times to frontal region."  See August 2013 report of VA medical examination.

The Veteran has "characteristic prostrating attacks of migraine headache pain less than once every two months."  See August 2013 report of VA medical examination. Other symptoms associated with the Veteran's headaches are nausea, vomiting, and dizziness.  Id.

Giving the benefit of the doubt to the Veteran, his migraines can be said to occur with characteristic prostrating attacks on average of approximately once a month over the last several months.  This level of severity corresponds to a 30 percent disability rating.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2015).  A higher evaluation of 50 percent is not warranted, because the Veteran's headaches have not manifested as attacks that are very frequently prostrating and cause severe economic inadaptability.



Entitlement to service connection for vertigo/dizziness

The Veteran has been diagnosed with "vertigo." See August 2013 report of VA medical examination.  The specific disability of dizziness/vertigo is not listed in the Rating Schedule.  Residuals listed in an examination report are to be evaluated under the most appropriate diagnostic code.  DC 6204, relating to peripheral vestibular disorders, appears to be the most closely analogous diagnostic code.  See 38 C.F.R. § 4.87, DC 6204 (2015).

The Veteran experiences dizziness and vertigo attributable to his TBI.  See June 2009 report of Dr. J. A.  Dizziness is also a symptom of the Veteran's headaches, but he experiences "dizziness daily with and without headache." See August 2013 report of VA medical examination.  The Veteran reports "the symptoms of feeling dizzy at times when walking." See July 2009 report by Dr. C.Q.  The Veteran has "denied any true vertigo or spinning."  He also "has a history of motion sickness in the past but his has gotten better."  Id.

Due to this problem with dizziness, the Veteran "has learned not to walk fast, and to rise slowly."  He reports that he has fallen on two occasions, once while crossing a street.  See September 2013 report of VA medical examination.  He fell once in the last 12 months.  He stepped off the curb and fell down, causing a "minor scrape."  Id.  He walks down stairs with the use of a handrail."  See June 2009 report of Dr. J. A.

According to the Veteran, his dizziness occurs daily.  See June 2009 report of Dr. J. A.  He states that he experiences dizziness four times per day and vertigo once per day.  See June 2009 report of Dr. W. S. M.  He takes no medication for dizziness. See August 2013 report of VA medical examination.

In the August 2013 medical examination, the Veteran was "unable to perform tandem walk" and "swayed from side to side."  See August 2013 report of VA medical examination.

The Veteran's dizziness has been characterized as "mild."  See July 2009 report by Dr. C.Q.  Considering all the evidence as to the frequency and duration of the symptoms of dizziness reported by the Veteran and as noted by VA medical examiners, the Board finds that, from the effective date of the grant of service connection for TBI, the Veteran's dizziness disability (i.e., vertigo) is manifested by occasional dizziness, thereby satisfying the criteria for a 10 percent rating.  A higher, 30 percent rating is not warranted, because the Veteran's dizziness has not been characterized by occasional staggering.

Entitlement to service connection for scars

Under Diagnostic Code 7800 for burn scars, scars due to other causes, or other disfigurement, of the head, face, or neck, a 10 percent rating is warranted for one character of disfigurement.  A 30 percent rating is for application when there is visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or with two or three characteristics of disfigurement.  See 38 C.F.R. § 4.118, Diagnostic Code 7800 (2015).

The eight characteristics of disfigurement, for purposes of evaluation under § 4.118, are: a scar of five or more inches (13 or more centimeters) in length; a scar at least one-quarter inch (.6 centimeters) wide at the widest part; surface contour of the scar elevated or depressed on palpation; a scar adherent to the underlying tissue; skin hypo-, or hyper-, pigmented in an area exceeding six square inches (39 square centimeters); abnormal skin texture (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters); underlying soft tissue missing in an area exceeding six square inches (39 square centimeters); indurated and inflexible skin in an area exceeding six square inches (39 square centimeters).  See 38 C.F.R. § 4.118, Note 1 following Diagnostic Code 7800.

Disabling effects other than disfigurement that are associated with an individual scar of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury are separately evaluated under the appropriate diagnostic code and 38 C.F.R. § 4.25 should be applied to combine the evaluation(s) with the evaluation assigned under this diagnostic code.  Id. Note (4).

The Veteran has been diagnosed with two scars resulting from this TBI.  One is a "surgical scar neck status post tracheostomy," and the other is a "scar status post chest tube placement." See December 2014 report of VA medical examination for scars.  As a result of the automobile accident in 1959, "he now has scars at the tracheostomy site and at the chest tube site.  Id.  Neither of the scars is painful or unstable, there is no frequent loss of covering of skin over the scars, and neither of the scars is due to burns.  Id.

The chest scar "is a small scar on the right upper chest (site of previous chest tube insertion)."  The length and width of the scar is: 1cm. x .5 cm.  The approximate total area is 0.5 square cm.  There are no deep non-linear scars.  See December 2014 report of VA medical examination for scars.

The neck scar "is a tracheostomy scar located at the base of the neck above the suprasternal notch and crosses the entire base of the neck."  The length and width (at widest part) of the scar/disfigurement is 3.5cm. x 0.5 cm.  See December 2014 report of VA medical examination for scars.

There is no elevation, depression, adherence to underlying tissue, or missing underlying soft tissue.  Nor is there abnormal pigmentation or texture of the head, face, or neck.  There is "no gross distortion or asymmetry of facial features or visible or palpable tissue loss."  Id.

None of the scars (regardless of location) or disfigurement of the head result in 
limitation of function.  Furthermore, the Veteran has no other pertinent physical findings, complications, conditions, signs and/or symptoms (such as muscle or nerve damage) associated with any scar (regardless of location) or disfigurement of the head, face, or neck.  Id.  The medical examiner also found that the Veteran's scars do not impact his ability to work.  Id.

Under the criteria of DC 7800, the Veteran's two scars do not warrant a compensable rating, as there are no characteristics of disfigurement. 

Extraschedular considerations

The Board has considered whether an extraschedular rating may be appropriate in the evaluation of the Veteran's TBI and associated disabilities.  See Bagwell v. Brown, 9 Vet. App. 157 (1966).  The Board determines that referral of this case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

Ordinarily, the VA Rating Schedule will apply unless exceptional or unusual factors render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular disability rating may be warranted for an exceptional or unusual disability with related factors such as marked interference with employment or frequent periods of hospitalization that make applying the regular schedular standards impractical.  See 38 C.F.R. § 3.321(b)(1) (2015).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a claimant is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture that has related factors such as marked interference with employment or frequent periods of hospitalization, the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating should be assigned.

Here, the first Thun element is not satisfied.  The Veteran has not identified any factor that may be considered to be exceptional or unusual.  His primary symptoms of spatial orientation impairment, dementia/memory loss, headaches, vertigo/dizziness, and scars are contemplated by the rating criteria applied.

The Board also notes that a claimant may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance in which the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  See Johnson v. McDonald, 762 F.3d 1362 (2014).  The Veteran is currently not service-connected for a disability other than TBI and the residuals associated with TBI.  The Veteran has not argued, and the record does not indicate, that there is a compound/combined impact of multiple service-connected disabilities that would require referral for extraschedular consideration.  Id.

The issue of total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is addressed in the remand section below.


Conclusion

The RO characterized the Veteran's headaches (cephalgia) and dizziness as included within his TBI disability.  As explained above, the Board has determined to separately rate the residuals of the Veteran's TBI that have a distinct diagnosis, namely dementia, migraine headaches, vertigo/dizziness, and scars.  This approach is consistent with 38 C.F.R. § 4.12a, Diagnostic Code 8045.  It is also an analytic framework that avoids "pyramiding," or the evaluation of the same disability under various diagnoses.  See 38 C.F.R. § 4.14 (2015).  Furthermore, it gives the Veteran the maximum disability compensation.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (stating that, in a claim for an increased rating, the claimant will generally be presumed to be seeking the maximum available benefit allowed by law or regulation).




ORDER

The Veteran is entitled to a 10 percent disability, and no more, for his diagnosed traumatic brain injury from December 4, 2008.

From December 4, 2008, the Veteran is entitled to a 30 percent rating, and no more, for dementia; a 30 percent rating for migraines; a 10 percent rating for vertigo; and a non-compensable rating for chest and neck scars.


REMAND

Total disability rating based on individual unemployability
 due to service-connected disabilities (TDIU)

Entitlement to a TDIU is an element of all claims for initial ratings.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a claimant: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of employability.  See Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

In this case, the Veteran has submitted evidence of a TBI disability and is presumed to be seeking the maximum rating for his the disability.  See AB v. Brown, 6 Vet. App. 35 (1993).  As discussed below, VA has received evidence of unemployability during the pendency of this appeal. Therefore, entitlement to a TDIU is also on appeal as part of this claim for an initial increased rating.

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  See 38 C.F.R. § 4.16 (2015).  A finding of total disability is appropriate when any impairment of mind or body renders it impossible for the average person to follow a substantially gainful occupation.  See 38 C.F.R. §§ 3.340(a)(1), 4.15 (2015).

"Substantially gainful employment" is employment that is ordinarily followed by the nondisabled to earn a livelihood with earnings common to the particular occupation in the community where the claimant resides.  See Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment is not considered substantially gainful employment and is generally deemed to exist when the claimant's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  See 38 C.F.R. § 4.16(a) (2015).

The mere fact that a claimant is unemployed or has difficulty obtaining employment is not sufficient.  A disability rating is in itself recognition that the impairment affects the ability to obtain or keep employment.  The ultimate question is whether the claimant is capable of performing the physical and mental acts required by employment, and not whether he or she can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  In determining whether unemployability exists, consideration may be given to the claimant's level of education, special training, and work experience, but not to age or to any impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  See 38 C.F.R. § 4.16(a) (2015).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), the case shall be submitted for extraschedular consideration in accordance with 38 C.F.R. § 3.321 (2015).

The Veteran's representative has stated, "Despite taking medication and receiving ongoing medical care this Veteran had difficulty maintaining employment due to this TBI and finally had to stop working due to this inability to perform his job duties."  See March 2011 filing of Veteran's representative (received by VA in March 2013).

After leaving military service, the Veteran worked in clerical jobs for 35 years.  See June 2009 psychiatric examination by Dr. D. O.  The Veteran has also worked as a "house father" for Alcoholics Anonymous for nine years.  Id.  A VA medical examiner found that "none of the Veteran's residual conditions attributable to a traumatic brain injury impact his ability to work."  See August 2013 report of VA medical examination.

It is unclear from the record whether or not the Veteran is currently employed and whether he is unable to secure or follow a substantially gainful occupation as a result of his TBI.  In light of record evidence suggesting that the Veteran is unable to work due to his TBI, the Board finds that a remand is warranted for consideration of the issue of a TDIU.  The Veteran should be afforded a VA medical examination to evaluate his ability to secure and follow substantially gainful employment.

Entitlement to service connection for depression secondary
 to cognitive impairment associated with traumatic brain injury with post-concussion cephalgia associated with dementia due to other general medical conditions (previously cognitive impairment)

The Veteran filed a claim for service connection for "depression secondary to service-connected cognitive impairment."  See Veteran's claim of June 2011.  The RO denied service connection by a rating decision of April 2013.  The Veteran has since indicated disagreement with the rating decision.  See Veteran's filing of March 2014.
 
Generally, if an NOD has been filed but no SOC has been issued, the Board must remand the claim to the agency of original jurisdiction so that an SOC may be issued.  See Manlincon, supra.  The AOJ must issue an SOC as to the Veteran's claim of entitlement to service connection for depression secondary to cognitive impairment associated with traumatic brain injury with post-concussion cephalgia associated with dementia due to other general medical conditions (previously cognitive impairment).

1. Issue an SOC pertaining to the issue of entitlement to service connection for depression secondary to cognitive impairment associated with traumatic brain injury with post-concussion cephalgia associated with dementia due to other general medical conditions (previously cognitive impairment).  In connection with the SOC, the Veteran should be provided with appropriate notice of his appellate rights.  If the Veteran files a timely substantive appeal in response to the SOC, the case must be returned to the Board for further appellate consideration.

2. Provide the Veteran with appropriate notice as to VA's duties to notify and to assist.  In particular, the Veteran should be properly notified as to how to substantiate a claim for entitlement to a TDIU.  Request that the Veteran provide up-to-date information.

3. Schedule the Veteran for a VA medical examination by an appropriate professional with regard to the Veteran's claim of entitlement to a TDIU.  All necessary testing must be accomplished.  The examiner must provide an opinion as to any functional impairment caused by the Veteran's service-connected disability or disabilities.

The examiner must review the entire claims folder, including all electronic records, and must interview the Veteran as to his employment and educational qualifications and history.




The examiner is asked to provide an assessment of the functional impairment associated with the Veteran's service-connected disability or disabilities as related to the Veteran's ability to perform activities required in various work settings, including walking, standing, and sedentary tasks.  The examiner must also address the Veteran's ability to obtain substantial gainful employment given his level of education and the type of employment he would be able to obtain.

A full rationale for any expressed opinion or conclusion is required.

4. Review the claims file to ensure that all of the foregoing requested development, and any other development deemed warranted, is completed.  Then readjudicate the TDIU claim on appeal.

5. If the sought benefit remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative with the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


